 



Exhibit 10.1
SECOND AMENDMENT
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is effective as of March 6, 2007 by and among GENERAL CABLE
INDUSTRIES, INC., a Delaware corporation (“Borrower”), the Guarantors (such term
and each other capitalized term used but not defined herein having the meaning
given to it in Article I of the Credit Agreement referenced below), the Lenders
signatory hereto, and MERRILL LYNCH CAPITAL, a division of Merrill Lynch
Business Financial Services Inc., as administrative agent (the “Administrative
Agent”) for the Lenders and as collateral agent and security trustee (the
“Collateral Agent”; and together with the Administrative Agent, the “Agents”)
for the Secured Parties.
RECITALS
     WHEREAS, Borrower, Guarantors, the Administrative Agent, the Collateral
Agent and Lenders entered into that certain Second Amended and Restated Credit
Agreement dated as of November 23, 2005 (as amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”);
     WHEREAS, Holdings proposes to issue senior unsecured notes (comprised of
the “Fixed Rate Senior Unsecured Notes” and the “Floating Rate Senior Unsecured
Notes” as defined in Section 1 hereafter) in an aggregate principal amount of up
to $350.0 million (the “Senior Unsecured Notes Offering”) the proceeds of which
are to be used to purchase, retire or otherwise acquire for value the existing
Qualified Senior Notes;
     WHEREAS, in connection with the Senior Unsecured Notes Offering, Borrower
has requested that Agents and the Lenders amend certain provisions of the Credit
Agreement, all upon the terms and subject to the conditions as herein set forth;
     NOW THEREFORE, in consideration of the foregoing recitals, mutual
agreements contained herein and for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agents, Lenders, Borrower and
the other Loan Parties agree as follows:
     Section 1. Amendments. Subject to the satisfaction of the applicable
conditions set forth in Section 2 hereof, the Credit Agreement is hereby amended
as follows:
     1.1 Clause (b) of the definition of the term “Borrowing Base” is amended
and restated to read in its entirety as follows:
     (b) (A) at all times prior to the 2007 Indenture Date, the maximum amount
permitted to be outstanding pursuant to Section 4.10(b)(3) of the Qualified
Senior Note Indenture and (B) on the 2007 Indenture Date and all times
thereafter, the maximum amount permitted to be outstanding pursuant to
provisions in the Senior Unsecured Note Indenture, if any, that are of similar
import as Section 4.10(b)(3) of the Qualified Senior Note Indenture.

 



--------------------------------------------------------------------------------



 



     1.2 The phrase “(including the maximum amount permitted to be outstanding
pursuant to Section 4.10(b)(3) of the Qualified Senior Note Indenture)” set
forth in the definition of the term “Borrowing Base Certificate” is replaced
with the phrase “(including the maximum amount permitted to be outstanding
pursuant to (A) at all times prior to the 2007 Indenture Date,
Section 4.10(b)(3) of the Qualified Senior Note Indenture and (B) on the 2007
Indenture Date and all times thereafter, provisions in the Senior Unsecured Note
Indenture, if any, that are of similar import as Section 4.10(b)(3) of the
Qualified Senior Note Indenture)”.
     1.3 The proviso set forth in clause (c) of the definition of the term
“Restricted Payments” is amended and restated to read in its entirety as
follows:
(provided, that neither the Convertible Senior Notes, the Fixed Rate Senior
Unsecured Notes, the Floating Rate Senior Unsecured Notes nor the Qualified
Senior Notes shall be deemed, for the purposes hereof, to be subordinated by
reason of being unsecured)
     1.4 The following defined terms are added to Article I of the Credit
Agreement in their proper alphabetical order:
     “First Redemption Date” shall mean November 15, 2007.
     “Fixed Rate Senior Unsecured Notes” shall mean Holdings’ Fixed Rate Senior
Unsecured Notes due 2017 issued pursuant to the Senior Unsecured Note Indenture
and any registered notes issued by Holdings in exchange therefor, pursuant to
the Senior Unsecured Note Indenture, as contemplated by the registration rights
agreement entered into in connection with the issuance of such Fixed Rate Senior
Unsecured Notes.
     “Floating Rate Senior Unsecured Notes” shall mean Holdings’ Floating Rate
Senior Unsecured Notes due 2015 issued pursuant to the Senior Unsecured Note
Indenture and any registered notes issued by Holdings in exchange therefor,
pursuant to the Senior Unsecured Note Indenture, as contemplated by the
registration rights agreement entered into in connection with the issuance of
such Floating Rate Senior Unsecured Notes.
     “Induced Repurchase Payments” shall mean, with respect to Qualified Senior
Notes, (a) cash premium, and (b) related fees and expenses, in each case to be
paid by Holdings to the holders of its Qualified Senior Notes to obtain their
consents to the amendments to the Qualified Senior Note Indenture and to
Holdings’ purchase, retirement or other acquisition for value of the Qualified
Senior Notes after the Second Amendment Date as further described in the Senior
Unsecured Notes Offering Circular, provided that the aggregate amount of such
cash premiums referred to in clause (a) of this definition shall not exceed
$30.0 million; provided, further, that the aggregate amount of such related fees
and expenses referred to in clause (b) of this definition shall not exceed
$10.0 million.
     “Second Amendment Date” shall mean March 6, 2007.
     “Senior Unsecured Note Indenture” shall mean that indenture, note purchase
agreement or other agreement pursuant to which the Fixed Rate Senior Unsecured
Notes

2



--------------------------------------------------------------------------------



 



and the Floating Rate Senior Unsecured Notes are issued having substantially the
same business terms as the terms set forth on Exhibit SUN attached hereto and
which has other terms, provisions and conditions as described in the Senior
Unsecured Notes Offering Circular, as in effect on the 2007 Indenture Date.
     “Senior Unsecured Note Documents” shall mean the Senior Unsecured Note
Indenture and other agreements pursuant to which the Fixed Rate Senior Unsecured
Notes and the Floating Rate Senior Unsecured Notes are issued as contemplated by
the Senior Unsecured Notes Offering Circular and all other documents executed
and delivered with respect to the Fixed Senior Unsecured Notes and the Floating
Rate Senior Unsecured Notes.
     “Senior Unsecured Notes Offering Circular” means that certain preliminary
confidential offering circular draft dated March 5, 2007 with respect to the
proposed issuance by Holdings of the Fixed Rate Senior Unsecured Notes and the
Floating Rate Senior Unsecured Notes (which offering circular is subject to the
completion of any open terms or blanks in a manner which shall be no less
favorable to the Administrative Agent or any Lender, and not materially less
favorable to any Loan Party, than the terms of the Qualified Senior Notes being
refinanced by the proceeds of the Fixed Rate Senior Unsecured Notes and the
Floating Rate Senior Unsecured Notes).
     “Specified Foreign Currency Hedging Agreement” shall mean (i) that certain
ISDA Master Agreement (and related Schedule and Confirmations) between Holdings
and Bank of America, N.A., dated as of October 13, 2005, the Continuing
Unconditional Guaranty by the Borrower, dated as of October 13, 2005, and other
related documents, each as in effect and in existence on or before the Second
Amendment Date, as the same may be extended as agreed by Holdings and the
applicable counterparty thereto (provided, however, that the termination date of
any such Hedging Agreement may not be extended beyond the Maturity Date),
(ii) that certain ISDA Master Agreement (and related Schedule and Confirmations)
between Holdings and Merrill Lynch Capital Services, Inc., dated as of
October 13, 2005, the Continuing Unconditional Guaranty by the Borrower, dated
as of October 13, 2005, and other related documents, each as in effect and in
existence on or before the Second Amendment Date, as the same may be extended as
agreed by Holdings and the applicable counterparty thereto (provided, however,
that the termination date of any such Hedging Agreement may not be extended
beyond the Maturity Date), (iii) any replacements of the Specified Foreign
Currency Hedging Agreements referred to in clause (i) and clause (ii) of this
definition and related other documentation entered into by Holdings in form and
substance reasonably acceptable to the Administrative Agent or with such changes
in terms that are no less favorable than those contained in the Specified
Foreign Currency Hedging Agreements and related documents being replaced and
(iv) any additional Hedging Agreement and other documentation entered into by
Holdings from time to time after the Second Amendment Date in form and substance
reasonably acceptable to the Administrative Agent evidencing any cross currency
swap transaction with Holdings that is substantially similar to the transactions
contemplated by the Specified Foreign Currency Hedging Agreements referred to in
clause (i) and clause (ii) of this definition.

3



--------------------------------------------------------------------------------



 



“2007 Indenture Date” means the one, single date of each of (i) the Senior
Unsecured Note Indenture, and (ii) the issuance of the Floating Rate Senior
Unsecured Notes and the Fixed Rate Senior Unsecured Notes.
     1.5 The definition of “Transaction Documents” is amended and restated to
read in its entirety as follows:
     ”Transaction Documents” shall mean the Equity Financing Documents,
Qualified Senior Note Documents, Senior Unsecured Note Documents, Convertible
Senior Note Documents and the Loan Documents.
     1.6 Section 5.17 of the Credit Agreement is amended and restated in its
entirety to read as follows:
     SECTION 5.17 Senior Unsecured Note Documents. Promptly on the 2007
Indenture Date, Borrower shall deliver to Agent an officer’s certificate, in
form and substance reasonably satisfactory to Agent, from the Borrower,
certifying and representing that attached thereto is the true, correct and
complete copy of the Senior Unsecured Note Documents (together with all annexes,
attachments, exhibits and schedules attached thereto).
     1.7 Section 6.01(b) of the Credit Agreement is amended and restated in its
entirety to read as follows:
     (b) (i) Indebtedness actually outstanding on the Original Closing Date and
listed on Schedule 6.01(b), (ii) refinancings or renewals thereof; provided,
that (A) any such refinancing Indebtedness is in an aggregate principal amount
not greater than the aggregate principal amount of the Indebtedness being
renewed or refinanced, plus the amount of any premiums required to be paid
thereon and fees and expenses associated therewith, (B) such refinanced
Indebtedness has a later or equal final maturity and longer or equal weighted
average life than the Indebtedness being renewed or refinanced and (C) the
covenants, events of default subordination and other provisions thereof
(including any guarantees thereof) shall be, in the aggregate, no less favorable
to the Lenders than those contained in the Indebtedness being renewed or
refinanced, (iii) the Qualified Senior Notes (including any notes issued in
exchange therefor in accordance with the registration rights document entered
into in connection with the issuance of the Qualified Senior Notes), (iv) the
Convertible Senior Notes, (v) the Fixed Rate Senior Unsecured Notes and (vi) the
Floating Rate Senior Unsecured Notes; provided, that, that in the case of the
Fixed Rate Senior Unsecured Notes referred to in clause (v) and the Floating
Rate Senior Unsecured Notes referred to in clause (vi), (A) the aggregate
principal amount of the Fixed Rate Senior Unsecured Notes and the Floating Rate
Senior Unsecured Notes shall not exceed $350.0 million, (B) holders of a
majority in aggregate principal amount of the outstanding Qualified Senior Notes
consent to a tender offer for the Qualified Senior Notes on or before the 2007
Indenture Date and such Qualified Senior Notes are purchased, retired or
otherwise acquired for value from the proceeds of the issuance of the Fixed Rate
Senior Unsecured Notes and the Floating Rate Senior Unsecured Notes, (C) the
appropriate parties shall have executed and delivered amendments to the

4



--------------------------------------------------------------------------------



 



Qualified Senior Note Indenture described in the Senior Unsecured Notes Offering
Circular, and (D) if less than 100% of the outstanding Qualified Senior Notes
are purchased, retired or otherwise acquired for value on the 2007 Indenture
Date, Holdings shall use its commercially reasonable efforts to purchase, retire
or otherwise acquire for value the remaining outstanding Qualified Senior Notes
and fund the Induced Repurchase Payments on or before the First Redemption Date.
     1.8 Clause (iii) of Section 6.01(c) of the Credit Agreement is amended and
restated in its entirety to read as follows:
     (iii) under Specified Hedging Agreements constituting Interest Rate
Protection Agreements (A) at all times prior to the 2007 Indenture Date, entered
into to exchange fixed rate of interest on not more than $100.0 million of
aggregate principal amount of outstanding Indebtedness evidenced by the
Qualified Senior Notes, for floating rate of interest thereon and (B) on the
2007 Indenture Date and all times thereafter, entered into to exchange fixed
rate of interest on not more than $100.0 million of aggregate principal amount
of outstanding Indebtedness evidenced by the Fixed Rate Senior Unsecured Notes,
for floating rate of interest thereon;
     1.9 Section 6.01(l) of the Credit Agreement is amended by (x) deleting the
word “or” appearing at the end of clause (iv) thereof, (y) adding the word “or”
at the end of clause (v) thereof and (z) adding new clause (vi) thereto, which
shall read in its entirety as follows:
     (vi) of Domestic Subsidiaries of Holdings incurred pursuant to
(A) guarantees in respect of Indebtedness referred to in Section 6.01(b)(iii) as
contemplated by the Qualified Senior Note Indenture, (B) guarantees in respect
of Indebtedness referred to in Section 6.01(b)(iv) as contemplated by the
Convertible Senior Note Indenture and (C) guarantees in respect of Indebtedness
referred to in Sections 6.01(b)(v) and 6.01(b)(vi) as contemplated by the Senior
Unsecured Notes Offering Circular.
     1.10 Section 6.04(c) of the Credit Agreement is amended by adding at the
end thereof the following phrase “(it being understood and agreed that the
Hedging Agreements evidencing any cross currency swap transaction with Holdings
that is substantially similar to the transactions contemplated by the Specified
Foreign Currency Hedging Agreements referred to in clause (i) and clause (ii) of
the definition of the term “Specified Foreign Currency Hedging Agreements” shall
be deemed to be entered into in the ordinary course of business for the purposes
of this Agreement)”.
     1.11 Section 6.04(m) of the Credit Agreement is amended and restated in its
entirety to read as follows:
     (m) Borrower may make intercompany loans and advances to Holdings solely
for the purpose of:
     (i) Holdings’ repurchasing, so long as all proceeds thereof are in fact
promptly used by Holdings to repurchase, outstanding shares of its common stock
following the death, disability, retirement or termination of employment of
employees, officers or directors of any Company as long as (A) such loans and

5



--------------------------------------------------------------------------------



 



advances in the aggregate shall not exceed $500,000 in any fiscal year of
Holdings less any Restricted Payments made pursuant to Section 6.06(d)(i) in
such fiscal year and (B) no Event of Default has occurred and is continuing and
no Default would result after giving effect to any such Restricted Payment;
     (ii) Holdings’ paying, so long as all proceeds thereof are in fact promptly
used by Holdings to pay, its income tax and income taxes pursuant to the Tax
Sharing Agreement, in accordance with Section 6.07(e), in each case when and as
due;
     (iii) Holdings’ paying, so long as all proceeds thereof are in fact
promptly used by Holdings to pay, scheduled semi-annual interest on (A) the
Convertible Senior Notes, (B) the Qualified Senior Notes, and (C) the Fixed Rate
Senior Unsecured Notes and the Floating Rate Senior Unsecured Notes;
     (iv) Holdings’ making, so long as all proceeds thereof are in fact promptly
used by Holdings to make, Restricted Payments with respect to Convertible
Preferred Stock elected to be made by Holdings in cash for the current quarter
dividend period (commencing with the first such quarterly dividend period ending
February 24, 2004);
     (v) Holdings’ (x) paying cash dividends with respect to its common stock,
(y) repurchasing outstanding shares of its common stock other than the common
stock described in clause (i) above, or (z) making the Induced Conversion
Payments (or any combination of the foregoing items (x), (y) and (z)) as long as
(A) all proceeds thereof are in fact promptly used by Holdings for one or more
of the purposes set forth in the foregoing items (x), (y) and (z), (B) the
aggregate amount of all such loans and advances made after the Second Amendment
Date shall not exceed $125.0 million less any Restricted Payments made pursuant
to Section 6.06(d)(v), (C) average daily Excess Availability for the 90-day
period preceding each such loan or advance would have exceeded $100.0 million
(after giving effect to any Revolving Loans funded in connection therewith as if
made on the first day of such period) and is reasonably expected to exceed
$100.0 million for at least 90 days following such loan or advance and (D) no
Event of Default has occurred and is continuing and no Default would result
after giving effect to any such loan or advance; and
     (vi) Holdings’ redeeming, repurchasing, retiring, defeasing or otherwise
acquiring for value (x) Qualified Senior Notes, as long as (A) all proceeds
thereof are in fact promptly used by Holdings for such purpose, (B) the
aggregate amount of all such loans and advances made after the First Amendment
Date shall not exceed $285.0 million less any Restricted Payments made pursuant
to Section 6.06(d)(vi)(x), (C) average daily Excess Availability for the 90-day
period preceding each such loan or advance would have exceeded $75.0 million
(after giving effect to any Revolving Loans funded in connection therewith as if
made on the first day of such period) and is reasonably expected to exceed
$75.0 million for at least 90 days following such loan or advance and (D) no
Event of

6



--------------------------------------------------------------------------------



 



Default has occurred and is continuing and no Default would result after giving
effect to any such loan or advance and (y) on the 2007 Indenture Date and all
times thereafter, the Floating Rate Senior Unsecured Notes, as long as (A) all
proceeds thereof are in fact promptly used by Holdings for such purpose, (B) the
aggregate amount of all such loans and advances made after the Second Amendment
Date shall not exceed $200.0 million less any Restricted Payments made pursuant
to Section 6.06(d)(vi)(y), (C) average daily Excess Availability for the 90-day
period preceding each such loan or advance would have exceeded $75.0 million
(after giving effect to any Revolving Loans funded in connection therewith as if
made on the first day of such period) and is reasonably expected to exceed
$75.0 million for at least 90 days following such loan or advance and (D) no
Event of Default has occurred and is continuing and no Default would result
after giving effect to any such loan or advance;
provided, that each loan and advance referenced in clauses (i), (ii), (iii),
(iv), (v) and (vi) above shall simultaneously be recorded on Borrower’s ledger
as an intercompany loan and shall be evidenced by a promissory note in
substantially the form of Exhibit L, which shall be pledged (and delivered) by
Borrower as Collateral pursuant to the Security Agreements and which shall be
subordinated to the Obligations pursuant to such promissory notes;
     1.12 Section 6.06(d) of the Credit Agreement is amended and restated in its
entirety to read as follows:
     (d) Borrower may make cash Restricted Payments to Intermediate Holdings,
provided, that Intermediate Holdings contemporaneously uses the proceeds of such
Restricted Payments to make Restricted Payments in the same amount to Holdings
solely for the purpose of:
     (i) Holdings’ repurchasing, so long as all proceeds thereof are in fact
promptly used by Holdings to repurchase, outstanding shares of its common stock
following the death, disability, retirement or termination of employment of
employees, officers or directors of any Company as long as (A) such Restricted
Payments in the aggregate shall not exceed, together with the intercompany loans
and advances under Section 6.04(m)(i), $500,000 in any fiscal year of Holdings
and (B) no Event of Default has occurred and is continuing and no Default would
result after giving effect to any such Restricted Payment (and Holdings may make
such repurchases);
     (ii) Holdings’ paying, so long as all proceeds thereof are in fact promptly
used by Holdings to pay, its income tax and income taxes pursuant to the Tax
Sharing Agreement, in accordance with Section 6.07(e), in each case when and as
due (and Holdings may make such payments);
     (iii) Holdings’ paying, so long as all proceeds thereof are in fact
promptly used by Holdings to pay, scheduled semi-annual interest on (A) the

7



--------------------------------------------------------------------------------



 



Convertible Senior Notes, (B) the Qualified Senior Notes, and (C) the Fixed Rate
Senior Unsecured Notes and the Floating Rate Senior Unsecured Notes;
     (iv) Holdings’ making, so long as all proceeds thereof are in fact promptly
used by Holdings to make, Restricted Payments with respect to Convertible
Preferred Stock elected to be made by Holdings in cash for the current quarter
dividend period (commencing with the first such quarterly dividend period ending
February 24, 2004) (and Holdings may make such Restricted Payments);
     (v) Holdings’ (x) paying cash dividends with respect to its common stock,
(y) repurchasing outstanding shares of its common stock other than the common
stock described in clause (i) above, or (z) making the Induced Conversion
Payments (or any combination of the foregoing items (x), (y) and (z)) as long as
(A) all proceeds thereof are in fact promptly used by Holdings for one or more
of the purposes set forth in the foregoing items (x), (y) and (z), (B) the
aggregate amount of all such Restricted Payments made after the Second Amendment
Date shall not exceed, together with the intercompany loans and advances under
Section 6.04(m)(v), $125.0 million, (C) average daily Excess Availability for
the 90-day period preceding each such Restricted Payment would have exceeded
$100.0 million (after giving effect to any Revolving Loans funded in connection
therewith as if made on the first day of such period) and is reasonably expected
to exceed $100.0 million for at least 90 days following such Restricted Payment
and (D) no Event of Default has occurred and is continuing and no Default would
result after giving effect to any such Restricted Payment (and Holdings may pay
such cash dividends, repurchases and Induced Conversion Payments); and
     (vi) Holdings’ redeeming, repurchasing, retiring, defeasing or otherwise
acquiring for value (x) Qualified Senior Notes as long as (A) all proceeds
thereof are in fact promptly used by Holdings for such purpose, (B) the
aggregate amount of all such Restricted Payments made after the First Amendment
Date shall not exceed, together with the intercompany loans and advances under
Section 6.04(m)(vi)(x), $285.0 million, (C) average daily Excess Availability
for the 90-day period preceding each such Restricted Payment would have exceeded
$75.0 million (after giving effect to any Revolving Loans funded in connection
therewith as if made on the first day of such period) and is reasonably expected
to exceed $75.0 million for at least 90 days following such Restricted Payment
and (D) no Event of Default has occurred and is continuing and no Default would
result after giving effect to any Restricted Payment (and Holdings may so
redeem, repurchase, retire, defease or otherwise acquire for value Qualified
Senior Notes) and (y) on the 2007 Indenture Date and all times thereafter, the
Floating Rate Senior Unsecured Notes, as long as (A) all proceeds thereof are in
fact promptly used by Holdings for such purpose, (B) the aggregate amount of all
such Restricted Payments made after the Second Amendment Date shall not exceed,
together with the intercompany loans and advances under Section 6.04(m)(vi)(y),
$200.0 million, (C) average daily Excess Availability for

8



--------------------------------------------------------------------------------



 



the 90-day period preceding each such Restricted Payment would have exceeded
$75.0 million (after giving effect to any Revolving Loans funded in connection
therewith as if made on the first day of such period) and is reasonably expected
to exceed $75.0 million for at least 90 days following such Restricted Payment
and (D) no Event of Default has occurred and is continuing and no Default would
result after giving effect to any Restricted Payment (and Holdings may so
redeem, repurchase, retire, defease or otherwise acquire for value Floating Rate
Senior Unsecured Notes);
     1.13 The following new Section 6.06(g) is added to Article VI of the Credit
Agreement:
     (g) Holdings may purchase, retire or otherwise acquire for value all (but
not less than all) of the outstanding Qualified Senior Notes and make the
Induced Repurchase Payments; provided that if less than 100% of the outstanding
Qualified Senior Notes are purchased, retired or otherwise acquired for value on
the 2007 Indenture Date, Holdings shall use its commercially reasonable efforts
to purchase, retire, redeem or otherwise acquire for value the remaining
outstanding Qualified Senior Notes by the First Redemption Date.
     1.14 Section 6.09 of the Credit Agreement is amended and restated in its
entirety to read as follows:
     SECTION 6.09 Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, or Other Constitutive Documents, By-laws and
Certain Other Agreements, etc. (i) Amend or modify, or permit the amendment or
modification of, any provision of existing Indebtedness or of any agreement
(including any purchase agreement, indenture, loan agreement or security
agreement) relating thereto other than any amendments or modifications to
Indebtedness which do not in any way materially adversely affect the interests
of the Lenders and are otherwise permitted under Section 6.01(b); (ii) except as
required by (A) Sections 4.08 and 4.11(e) of the Qualified Senior Note
Indenture, and except as permitted by Section 6.04(m)(vi)(x), Section
6.06(d)(vi)(x) or Section 6.06(g) hereof, make (or give any notice in respect
thereof) any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, change of control or similar event of, any indebtedness outstanding
under the Qualified Senior Notes; (iii) amend or modify, or permit the amendment
or modification of, any provision of any Qualified Senior Notes or any agreement
(including any Qualified Senior Note Documents) relating thereto other than
either amendments or modifications which do not in any way materially adversely
affect the interests of the Lenders and which are effected to make technical
corrections to the respective documentation and other than amendments to the
Qualified Senior Note Indenture described in the Senior Unsecured Notes Offering
Circular; (iv) on the 2007 Indenture Date and all times thereafter, except as
required by provisions in the Senior Unsecured Note Indenture, if any, that are
of similar import as Sections 4.08 and 4.11(e) of the Qualified Senior Note
Indenture and except as permitted by Section 6.04(m)(vi)(y) or
Section 6.06(d)(vi)(y) hereof, make (or give any notice in respect thereof) any
voluntary or optional payment or

9



--------------------------------------------------------------------------------



 



prepayment on or acquisition for value of, or any prepayment as a result of any
asset sale, change of control or similar event of, any indebtedness outstanding
under the Fixed Rate Senior Unsecured Notes or the Floating Rate Senior
Unsecured Notes; (v) amend or modify, or permit the amendment or modification
of, any provision of any Fixed Rate Senior Unsecured Notes or any Floating Rate
Senior Unsecured Notes or any agreement (including any Senior Unsecured Note
Documents) relating thereto other than amendments or modifications which do not
in any way materially adversely affect the interests of the Lenders and which
are effected to make technical corrections to the respective documentation;
(vi) except for any offer to repurchase all or any portion of the Convertible
Senior Notes that Holdings is required to make pursuant to and in accordance
with the Convertible Senior Note Indenture, make (or give any notice in respect
thereof) any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, change of control or similar event of, any indebtedness outstanding
under the Convertible Senior Notes; (vii) amend or modify, or permit the
amendment or modification of, any provision of any Convertible Senior Notes or
any agreement (including any Convertible Senior Note Document) relating thereto
other than amendments or modifications which do not in any way materially
adversely affect the interests of the Lenders and which are effected to make
technical corrections to the respective documentation; (viii) amend or modify,
or permit the amendment or modification of, any other Transaction Document, in
each case except for amendments or modifications which are not in any way
adverse in any material respect to the interests of the Lenders; or (ix) amend,
modify or change its articles of incorporation or other constitutive documents
(including by the filing or modification of any certificate of designation) or
by-laws, or any agreement entered into by it, with respect to its capital stock
(including any shareholders’ agreement), or enter into any new agreement with
respect to its capital stock, other than any amendments, modifications,
agreements or changes pursuant to this clause (ix) or any such new agreements
pursuant to this clause (ix) which do not in any way materially adversely affect
in any material respect the interests of the Lenders; and provided, that
Holdings may issue such capital stock as is not prohibited by Section 6.11 or
any other provision of this Agreement and may amend articles of incorporation or
other constitutive documents to authorize any such capital stock.
     1.15 Section 6.10(iii) of the Credit Agreement is amended and restated in
its entirety to read as follows:
     (iii) (A) the Convertible Senior Note Documents, (B) the Qualified Senior
Note Documents, and (C) on the 2007 Indenture Date and all times thereafter, the
Senior Unsecured Note Documents;
     1.16 Section 6.16 of the Credit Agreement is amended and restated in its
entirety to read as follows:
     SECTION 6.16 No Negative Pledges. Directly or indirectly enter into or
assume any agreement (other than (A) this Agreement, (B) the Convertible Senior
Note Documents (B) the Qualified Senior Note Documents, and (C) on the 2007
Indenture Date and all times thereafter, Senior Unsecured Note Documents)
prohibiting the creation

10



--------------------------------------------------------------------------------



 



or assumption of any Lien upon the properties or assets of any Company (other
than a Foreign Subsidiary), whether now owned or hereafter acquired, except for
Property subject to purchase money security interests, operating leases and
capital leases.
     1.17 Section 6.19(a) of the Credit Agreement is amended and restated in its
entirety to read as follows:
     (a) Except for the ownership interest in Real Property set forth in
Schedule 6.18 (and Indebtedness evidenced by Qualified Senior Notes, the Fixed
Rate Senior Unsecured Notes and the Floating Rate Senior Unsecured Notes),
(i) permit any Holding Company to engage in any trade or business other than
providing administrative and managerial services on behalf of the
Companies      , (ii) own any assets (other than Equity Interests and
Indebtedness, including intercompany Indebtedness, which were pledged to the
Collateral Agent on the Original Closing Date) or (iii) incur any liability
(other than Indebtedness permitted to be outstanding with respect to and/or
incurred by such Holding Company under Section 6.01) in an aggregate amount that
exceeds $25,000.
     1.18 Exhibit SUN attached hereto is added to the Credit Agreement as
Exhibit SUN thereto.
     1.19 Exhibit SHA attached to the Credit Agreement is hereby deleted.
Section 2. Conditions to Effectiveness. This Amendment shall be effective upon
satisfaction of the following conditions precedent:
(a) This Amendment shall have been executed and delivered by the Required
Lenders and the Loan Parties;
(b) The representations and warranties contained herein shall be true and
correct in all respects;
(c) No Event of Default or Default shall exist on the date hereof; and
(d) The Administrative Agent shall have received such other documents as it may
reasonably require.
Section 3. Representations and Warranties of Loan Parties.
     3.1 The execution, delivery and performance by each Loan Party of this
Amendment has been duly authorized by all necessary corporate action and this
Amendment is a legal, valid and binding obligation of such Loan Party
enforceable against such Loan Party in accordance with its terms, except as the
enforcement thereof may be subject to (i) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforcement is sought in a proceeding in equity or at law);
     3.2 After giving effect to this Amendment and the consummation of the
Senior Unsecured Notes Offering, each of the representations and warranties
contained in the Credit

11



--------------------------------------------------------------------------------



 



Agreement is true and correct in all material respects on and as of the date
hereof as if made on the date hereof, except to the extent that such
representations and warranties expressly relate to an earlier date; and
     3.3 Neither the execution, delivery and performance of this Amendment by
each Loan Party nor the consummation of the transactions contemplated hereby
does or shall contravene, result in a breach of, or violate (i) any provision of
such Loan Party’s certificate or articles of incorporation or bylaws, (ii) any
law or regulation, or any order or decree of any court or government
instrumentality, or (iii) any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which such Loan Party or any of its
Subsidiaries is a party or by which such Loan Party or any of its Subsidiaries
or any of their property is bound, except in any such case to the extent such
conflict or breach has been waived by a written waiver document, a copy of which
has been delivered to the Agents on or before the date hereof.
Section 4. Reference to and Effect upon the Credit Agreement.
     4.1 Except as specifically set forth above, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.
     4.2 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Agent or any Lender
under the Credit Agreement or any other Loan Document, nor constitute an
amendment of any provision of the Credit Agreement or any other Loan Document,
except as specifically set forth herein. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended hereby.
     4.3 Each Loan Party acknowledges and agrees that the execution and delivery
by Agents and Required Lenders of this Amendment shall not be deemed (i) to
create a course of dealing or otherwise obligate Agents or Lenders to forbear,
waive, consent or execute similar amendments under the same or similar
circumstances in the future, or (ii) to amend, relinquish or impair any right of
Agents or Lenders to receive any indemnity or similar payment from any Person or
entity as a result of any matter arising from or relating to this Amendment.
     4.4 Each Loan Party affirms and acknowledges that this Amendment
constitutes a Loan Document under the Credit Agreement and any reference to the
Loan Documents under the Credit Agreement contained in any notice, request,
certificate or other document executed concurrently with or after the execution
and delivery of this Amendment shall be deemed to include this Amendment unless
the context shall otherwise specify.
Section 5. Costs and Expenses. As provided in Section 11.03 of the Credit
Agreement, Borrower agrees to reimburse Agents for all fees, costs and expenses,
including the fees, costs and expenses of counsel or other advisors for advice,
assistance, or other representation in connection with this Amendment.
Section 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAWS PROVISIONS)
OF THE STATE OF NEW YORK.

12



--------------------------------------------------------------------------------



 



Section 7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.
Section 8. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
the signature is executed) the same with the same force and effect as if such
facsimile signature page were an original thereof, and such party shall promptly
follow its facsimile signature page by mailing of a hard copy original.
[Signature Pages Follow]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.

            BORROWER:

GENERAL CABLE INDUSTRIES, INC., as the Borrower
      By:   /s/ Robert J. Siverd     Name:   Robert J. Siverd     Title:  
Executive Vice President    

 



--------------------------------------------------------------------------------



 



            AGENT:

MERRILL LYNCH CAPITAL, a division of
Merrill Lynch Business Financial Services Inc.,
as a Lender, Swingline Lender, Administrative Agent
and Collateral Agent
      By:   /s/ Brian Boczkowski     Name:   Brian Boczkowski   Title:   Vice
President  

 



--------------------------------------------------------------------------------



 



              LENDERS:


  RZB Finance LLC                                                                                
,
as a Lender
                  By:   /s/ Christoph Hoedl         Name:   Christoph Hoedl    
Title:   Group Vice President

 



--------------------------------------------------------------------------------



 



              LENDERS:


  Wells Fargo Foothill,
LLC                                                                       ,
as a Lender
                  By:   /s/ Mark Bradford         Name:   Mark Bradford    
Title:   Vice President

 



--------------------------------------------------------------------------------



 



              LENDERS:


  LaSalle Business Credit,
LLC                                                                  ,
as a Lender
                  By:   /s/ Mitchell J. Tarvid         Name:   Mitchell J.
Tarvid     Title:   First Vice President

 



--------------------------------------------------------------------------------



 



              LENDERS:


  GENERAL ELECTRIC CAPITAL CORPORATION                         ,
as a Lender
                  By:   /s/ Dwayne Coker         Name:   Dwayne Coker    
Title:   Duly Authorized Signatory

 



--------------------------------------------------------------------------------



 



              LENDERS:


  National City Business Credit,
Inc.                                                             ,
as a Lender
                  By:   /s/ Jeffrey W. Swartz         Name:   Jeffrey W. Swartz
    Title:   Vice President

 



--------------------------------------------------------------------------------



 



              LENDERS:


  Webster Business
Credit                                                             ,
as a Lender
                  By:   /s/ Julian Vigoer         Name:   Julian Vigoer    
Title:   Assistant Vice President

 



--------------------------------------------------------------------------------



 



              LENDERS:


  JP Morgan Chase Bank,
N.A.                                                                      ,
as a Lender
                  By:   /s/ Beverly J. Gray         Name:   Beverly J. Gray    
Title:   Regional Portfolio

 



--------------------------------------------------------------------------------



 



              LENDERS:


  UPS CAPITAL
CORPORATION                                                           ,
as a Lender
                  By:   /s/ John P. Holloway         Name:   John P. Holloway  
  Title:   Director of Portfolio Management

 



--------------------------------------------------------------------------------



 



              LENDERS:


  THE CIT CROUP/BUSINESS CREDIT, INC.                                                  
,
as a Lender
                  By:   /s/ Kim Nguyen         Name:   Kim Nguyen     Title:  
Vice President

 



--------------------------------------------------------------------------------



 



              LENDERS:


  BANK OF AMERICA,
N.A.                                                                     ,
as a Lender
                  By:   /s/ Navneet Khana         Name:   Navneet Khana    
Title:   Vice President

 



--------------------------------------------------------------------------------



 



              LENDERS:


  PNC BANK,
N.A.                                                                                
,
as a Lender
                  By:   /s/ James P. Sierakowski         Name:   James P.
Sierakowski     Title:   Vice President

 



--------------------------------------------------------------------------------



 



              LENDERS:


  Wachovia Capital Finance Corporation (Central)                                  
,
as a Lender
                  By:   /s/ Laura Wheeland         Name:   Laura Wheeland    
Title:   Vice President

 



--------------------------------------------------------------------------------



 



         

            The following Persons are signatories to this Amendment
in their capacity as Loan Parties.


GENERAL CABLE CORPORATION, as a Loan Party,
Borrowing Base Guarantor and Guarantor
      By:   /s/ Robert J. Siverd     Name:   Robert J. Siverd   Title:  
Executive Vice President     GK TECHNOLOGIES, INCORPORATED, as a Loan
Party, Borrowing Base Guarantor and Guarantor
      By:   /s/ Robert J. Siverd     Name:   Robert J. Siverd   Title:  
Executive Vice President     GENERAL CABLE INDUSTRIES, LLC, as a Loan
Party, Borrowing Base Guarantor and Guarantor
      By:   /s/ Robert J. Siverd     Name:   Robert J. Siverd   Title:  
Executive Vice President

 



--------------------------------------------------------------------------------



 



            GENERAL CABLE TECHNOLOGIES
CORPORATION, as a Loan Party, Borrowing Base
Guarantor and Guarantor
      By:   /s/ Robert J. Siverd     Name:   Robert J. Siverd   Title:  
Executive Vice President     GENERAL CABLE TEXAS OPERATIONS, L.P., as a
Loan Party, Borrowing Base Guarantor and Guarantor         By:   /s/ Robert J.
Siverd     Name:   Robert J. Siverd   Title:   Executive Vice President    
GENERAL CABLE INDUSTRIES, INC., its general
partner
      By:   /s/ Robert J. Siverd     Name:   Robert J. Siverd   Title:  
Executive Vice President     MARATHON MANUFACTURING HOLDINGS, INC., as
a Loan Party and Guarantor
      By:   /s/ Robert J. Siverd     Name:   Robert J. Siverd   Title:  
Executive Vice President     GENERAL CABLE OVERSEAS HOLDINGS, INC., as a Loan
Party and Guarantor
      By:   /s/ Robert J. Siverd     Name:   Robert J. Siverd   Title:  
Executive Vice President     GENERAL CABLE MANAGEMENT LLC, as a Loan
Party and Guarantor
      By:   /s/ Robert J. Siverd     Name:   Robert J. Siverd   Title:  
Executive Vice President

 



--------------------------------------------------------------------------------



 



         

            DIVERSIFIED CONTRACTORS, INC., as a Loan
Party and Guarantor
 
    By:   /s/ Robert J. Siverd     Name:   Robert J. Siverd   Title:   Executive
Vice President     MLTC COMPANY, as a Loan Party and Guarantor
      By:   /s/ Robert J. Siverd     Name:   Robert J. Siverd   Title:  
Executive Vice President     MARATHON STEEL COMPANY, as a Loan Party
and Guarantor
      By:   /s/ Robert J. Siverd     Name:   Robert J. Siverd   Title:  
Executive Vice President     GENCA CORPORATION, as a Loan Party and Guarantor
      By:   /s/ Robert J. Siverd     Name:   Robert J. Siverd   Title:  
Executive Vice President  

 



--------------------------------------------------------------------------------



 



EXHIBIT SUN TO
SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT
INDICATIVE TERMS FOR GENERAL CABLE CORP
SENIOR UNSECURED NOTES

                           
Issuer:
    General Cable Corp    
Guarantors:
    All Domestic Subsidiaries    
Distribution:
    144A with reg. rights    
Issue:
    Senior Notes    
Security:
    Unsecured    
Assumed Ratings:
    [B1/B+]    
Structure:
    Fixed Rate Notes     Floating Rate Notes    
Amount:
    $150 - $250 million     $100 - $200 million    
Currency:
    $     $    
Maturity/Call Feature:
    8NC4 - 10NC5*     8NC1 - 8NC2**    
Covenants:
    Standard High Yield    

*   8 year term/no call first 4 years — 10 year term/no call first 5 years.   **
  8 year term/no call first year — 8 year term/no call first 2 years.

Note: Amount; maturity/call feature; and pricing subject to market conditions.

 